Exhibit 10.21

 

FIRST AMENDMENT TO OFFICE LEASE AGREEMENT

 

THIS FIRST AMENDMENT TO OFFICE LEASE AGREEMENT (“First Amendment”) is made and
entered into as of December 29, 2011, by and between CORPORATE RIDGE, L.L.C., a
Delaware limited liability company (“Landlord”), and AMERICAN TELECONFERENCING
SERVICES, LTD., a Kansas limited partnership, d/b/a Premiere Global Services
(“Tenant”).

 

RECITALS:

 

A. By that certain Office Lease Agreement dated as of September 29, 2008 (the
“Original Lease”) between Landlord and Tenant, Landlord agreed to lease to
Tenant and Tenant agreed to lease from Landlord 88,050 rentable square feet of
floor area (the “Premises”) located in the Building.

 

B. Landlord and Tenant desire to amend the Lease to modify Tenant’s
responsibility for Tenant’s Share of Operating Expenses which are not considered
Non-Controllable Operating Expenses, and to amend certain other provisions of
the Original Lease, as more specifically set forth herein.

 

C. The Original Lease and this First Amendment are hereinafter collectively
referred to as the “Lease”. All references to the Lease shall mean and refer to
the Original Lease, as amended, whether or not such references shall expressly
refer to any such amendments. Unless otherwise provided herein, all capitalized
words and terms used herein shall have the same meanings ascribed to such words
and terms as in the Original Lease.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
hereby agree as follows:

 

1. Operating Expenses. Anything in the Lease to the contrary notwithstanding,
including, without limitation, Section 3.3 thereof, Tenant’s liability for
Tenant’s Share of Operating Expenses which are not considered Non-Controllable
Operating Expenses shall not exceed the following amounts for the following
calendar years:

 

Period Per square foot

2009

 

$2.57

2010

 

$2.70

2011

 

$3.09

2012

 

$3.24

2013

 

$3.41

2014

 

$3.58

2015

 

$3.76

2016

 

$3.94

2017

 

$4.14 2018 $4.35    

 

1

 

For each calendar year after 2018, Tenant’s liability for Tenant’s Share of
Operating Expenses which are not considered Non-Controllable Operating Expenses
shall not exceed an amount which would result from Operating Expenses which are
not considered Non-Controllable Operating Expenses from increasing five percent
(5%) per calendar year after the amount set forth above for calendar year 2018.

 

2. Ratification. Except as otherwise expressly provided in this First Amendment,
all provisions of the Lease remain in full force and effect and are not modified
by this First Amendment, and the parties hereby ratify and confirm each and
every provision thereof.

 

3. Entire Agreement. This First Amendment contains the entire agreement between
the parties with respect to the subject matter herein contained and all
preliminary negotiations with respect to the subject matter herein contained are
merged into and incorporated in this First Amendment and all prior documents and
correspondence between the parties with respect to the subject matter herein
contained are superseded and of no further force or effect, other than the
Lease.

 

4. Counterparts. This First Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures
shall have the same force and effect as the original thereof.

 

5. Successors and Assigns. This First Amendment shall be binding upon and inure
to the benefit of Landlord and Tenant and their respective successors and
permitted assigns.

 

6. Broker’s Commission. The parties acknowledge and agree that no broker
participated in, negotiated or is entitled to any commission as a result of this
First Amendment.

 

[Signature Page Follows]

2

 

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the day
and year first above written.

 

LANDLORD:

 

CORPORATE RIDGE, L.L.C.,

a Delaware limited liability company

 

 

By: /s/ Wade C. Lau

 

Name: Wade C. Lau

 

Its: Vice President

 

 

TENANT:

 



AMERICAN TELECONFERENCING SERVICES, LTD. d/b/a Premiere Global Services, a
Kansas limited partnership

 

 

By: /s/ Douglas Noe

 

Name: Douglas Noe

 

Its: SVP, Corporate Controller & Treasurer

3

